Mr. Justice Cartwright delivered the opinion of the court: Appellee recovered a judgment in the Superior Court of Cook county, against appellant, for a personal injury, and the Appellate Court affirmed the judgment. Appellant asks a reversal because the Superior Court denied its motion for a change of venue, and on account of improper argument to the jury by counsel for appellee. Before the commencement of the trial, on February 3, 1896, the defendant presented its petition for a change of venue from the presiding judge before whom the cause was about to be tried, on account of his alleged prejudice against it, but the motion was denied and the judge proceeded with the trial. Where such a motion is made when the case is called for trial, with the attendant delay and inconvenience in case it is granted, the petitioner should be held to a strict compliance with the statute. The petition stated that ¡knowledge of the alleged prejudice did not come to the petitioner until February 3, 1896, but the affidavit by which it was verified appeared from the jurat to have been subscribed and sworn to before a notary public January 3, 1896. If the certificate of the notary was true the date in the petition was wrong, and the petition had been made and sworn to a month prior to its presentation. If it was so made and sworn to as appeared from the certificate, the motion was properly • denied for delay in making it and for a failure to give notice of the motion to the plaintiff. It is insisted that the error was in the jurat, and that the court should have so regarded it and treated the affidavit as sworn to February 3, 1896, and, the petition being otherwise sufficient, should have granted the motion. A clerical error might as well exist in the petition as in the jurat, and there is no other date or circumstance mentioned in the petition from which the fact could be determined. The certificate of the notary was the evidence required by the law that the affidavit was subscribed and sworn to, and at the date therein mentioned. In the absence of any showing of a mistake in it, it must be taken to be correct. It would be absurd to say that an attorney writing a petition can not make a mistake in a date, but that all such mistakes are necessarily made by notaries. If the affidavit was in fact sworn to February 3, 1896, and there was a mistake of the notary for which petitioner was not responsible, proof of such fact should have been presented to the court. If it was sworn to as now claimed, the petitioner had done all that was required of it, and a correction of the mistake in the officer’s certificate would not affect the substance of the affidavit, and might have been made. (Pierson v. Hendrix, 88 Ill. 34; Doty v. Colton, 90 id. 453.) If such proof had been presented and the court had refused leave to correct the error, that question might have been reviewed; but there was no proof that there was a clerical error in the jurat or that the affidavit was sworn to at a date different from that named in it. There was no motion to amend the jurat, but only an offer to file a new petition, which could not be done. None of the cases cited by appellant sustain its contention in any degree. In Doty v. Colton, supra, the jurat was amended by the notary, by leave of court, according to the fact, and was thus made good. In Kruse v. Wilson, 79 Ill. 233, the sufficiency of an affidavit in attachment to give jurisdiction was raised in a collateral suit in ejectment. It was-proved that the affidavit was sworn to before the officer who issued the writ, and who recited in the writ that it was sworn to. These were the facts and circumstances there alluded to. On the other question, of improper argument to the jury, it appears from the record that during the argument there was a colloquy between the counsel as to the argument on behalf of plaintiff, and defendant’s counsel said that he objected and in some cases he excepted to what was said, but no objection was addressed to the court nor was any action or ruling asked for or obtained. Exceptions can only be taken to some ruling or decision, or to action or want of action by the court, and cannot be taken to the conduct of attorneys. Instead of objection, controversy and retort between attorneys, the objection should be made to the court, who should see to it that they do not harangue the jury upon improper subjects. It is the duty of the court to regulate the trial and the argument and conduct of attorneys, to preserve the dignity and decorum of the proceedings, to prevent wrangles between attorneys, and to compel obedience to rulings and decisions. There being no action or want of action by the court which is excepted to, there is nothing on that subject to be reviewed. Elgin, Joliet and Eastern Railroad Co. v. Fletcher, 128 Ill. 619; Holloioay v. Johnson, 129 id. 367; Marder, Luse & Co. v. Leary, 137 id. 319; North Chicago Street Railway Co. v. Cotton, 140 id. 486; Scott v. People, 141 id. 195; Boone v. People, 148 id. 440; Pike v. City of Chicago, 155 id. 656; West Chicago Street Railroad Co. v. Sullivan, 165 id. 302. The judgment of the Appellate Court will be affirmed. Judgment affirmed.